UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1042



WASTE MANAGEMENT OF CAROLINAS, INCORPORATED,

                                              Plaintiff - Appellant,

          versus


NEW HANOVER COUNTY,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. W. Earl Britt, Senior
District Judge. (CA-93-113-7-BR)


Submitted:   October 13, 2004             Decided:   October 22, 2004


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Dixon Case, Jason Selig Thomas, HUNTON & WILLIAMS, L.L.P.,
Raleigh, North Carolina, for Appellant.      E. Holt Moore, III,
Assistant County Attorney, Wilmington, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Waste Management of Carolinas, Inc., appeals the district

court’s order denying its motion for attorney’s fees.      We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.     See Waste

Management of Carolinas, Inc. v. New Hanover County, No. CA-93-113-

7-BR (E.D.N.C. Dec. 8, 2003).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 2 -